Citation Nr: 0630491	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  97-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
genitourinary disorder, including a kidney disorder and left 
varicocele.

2. Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disorder.

3. Entitlement to an increased (compensable) evaluation for a 
chalazion of the left eye.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1979 to 
September 1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March and September 1996 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In January 2006 the veteran withdrew his request for a Board 
hearing.  The Board notes that the veteran has raised and 
withdrawn several claims, however it is unclear per the 
veteran's June 1995 statement and his former representative's 
June 2005 statement whether veteran is pursing an increased 
rating claim for his service-connected left epididymitis, and 
service connection claims for back and kidney disorders both 
secondary to a service-connected disability.  The Board 
hereby refers these matters to the RO for appropriate action, 
to include verification of any other claims that the veteran 
may be advancing.  


FINDINGS OF FACT

1.  By a Board decision in October 1984, the veteran's 
service connection claims for low back, left varicocele, and 
kidney disorders were denied.  The veteran did not appeal 
this decision.  

2.  Certain evidence received since the October 1984 Board 
decision, when considered together with all of the evidence, 
both old and new, is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.

3.  The veteran's service-connected left eye disorder showed 
not recurrent chalazion or other sequelae, etiology for loss 
of vision was undetermined.  


CONCLUSIONS OF LAW

1.  The October 1984 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  New and material evidence has not been received since the 
October 1984 Board decision, and the veteran's claim of 
entitlement to service connection for a genitourinary 
disorder, including a kidney disorder and left varicocele, 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  New and material evidence has not been received since the 
October 1984 Board decision, and the veteran's claim of 
entitlement to service connection for a low back disorder has 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

4.  The criteria for a compensable rating for the veteran's 
service-connected chalazion of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.84a, Diagnostic Code 6015 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the November 2005 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the November 2005 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining, as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the November 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the November 2005 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claims, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  Neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  In July 1994, confirmation was received that all 
available service medical records were forwarded.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, the appellant was provided with notice 
of disability ratings and effective dates in the April 2006 
supplemental statement of the case.  

Analysis

Whether new and material evidence has been received to reopen 
the claims of entitlement to service connection for a 
genitourinary disorder, including a kidney disorder and left 
varicocele and service connection for a low back disorder.

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The most recent denials were in an October 1984 Board 
decision.  In this decision, the Board denied the veteran's 
service connection claims including for low back disorder, 
kidney, and left varicocele disorders.  This decision was not 
appealed and is final.  38 U.S.C.A. § 7104 (West 2002).

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's requests to reopen which resulted 
in the rating decisions on appeal was received prior to 
August 2001, the new version of 38 C.F.R. § 3.156(a) does not 
apply in this case. 

Evidence of record at the time of the October 1984 Board 
decision included service medical records, VA medical records 
and examination, which documented the veteran's back and 
genitourinary disorders.  

Pertinent evidence received since the October 1984 Board 
decision included medical records from the 1980s to the 
2000s, which consisted of private, VA, and medical records 
associated with Social Security Administration 
determinations.  These records reported treatment for the 
veteran's back and genitourinary disorders.  In summary, an 
April 1989 private medical report showed the veteran 
underwent a left orchiectomy and right vasectomy.  VA medical 
records from 1994 to 1995 revealed that the veteran had 
inguinal pain and incontinence.  Private medical records from 
1995 indicated that the veteran's back disorder was due to an 
earlier injury when he slipped and fell during service, these 
records showed treatment for low back pain, kidney, and 
bladder disorders.  An October 1995 VA examination summarized 
the veteran's disorder to include varicocele, chronic back 
and kidney disorders.  A January 1996 VA genitourinary 
examination in reporting the veteran's medical history noted 
that the veteran had urinary incontinency of unknown etiology 
and no indication of a kidney disorder.  March 1996 and March 
1998 VA medical records noted a spinal injury from the 1980s 
when the veteran fell from height.  VA medical records from 
2000 to 2003 provided diagnoses including for back and 
bladder disorders.  An October 2000 VA medical record noted 
that the veteran had a history of lumbar paraplegia since 
1982 when he fell 15-20 feet.  

The evidence added to the claims file since the October 1984 
Board decision decisions is new, in that it was not 
previously of record.  The evidence documents the veteran's 
back and genitourinary disorders, however it does not show 
that the disorders are related or due to the veteran's 
service.  Hence, the evidence does not address the bases for 
the previous denial of the veteran's claims.  Any reference 
to the veteran's time in service is merely history as 
reported by the veteran.  Thus the additional evidence 
received is cumulative and redundant, does not bear directly 
and substantially upon the specific matters under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  It is not "new and material," and the appeals to 
reopen claims of service connection for genitourinary and low 
back disorders must be denied.  

Entitlement to an increased (compensable) evaluation for a 
chalazion of the left eye.

The present appeal involves the veteran's claim that the 
severity of his service-connected left eye warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
 
The veteran's service-connected left eye has been rated by 
the RO under the provisions of Diagnostic Code 6015.  That 
Diagnostic Code provides that benign, new growths (eyeball 
and adnexa, other than superficial) are to be rated on the 
basis of impaired vision, with a minimum rating of 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6015.  Where the 
new growth is healed, Diagnostic Code 6015 provides that the 
rating should be based on the residuals.  Id.

A March 1996 VA medical record showed the veteran had 
decreased visual acuity.  The examiner noted that there were 
no symptoms for an ocular basis and the disorder was possibly 
intracranial-occipital in origin.  A May 1998 VA medical 
record provided a diagnosis of optic atrophy secondary to 
head injury.  Corrected visual acuity appeared to be 20/1200 
OD, 20/1400 OS.  The veteran was found legally blind by 
acuity.  

The veteran was afforded a VA eye examination in November 
2002.  The veteran reported that he was told of diabetic 
problems with his eyes in the past by 2 specialists.  Upon 
examination the veteran was able to follow objects with both 
eyes, he was found to have good vertical and horizontal 
saccadic eye movements with a tilted mirror test.  The 
observed visual behavior indicated visual acuity 
significantly better than hand motion.  An attempt at 
manifest refraction demonstrated no improvement in subjective 
visual acuity.  Examination of the lids showed no recurrent 
chalazion or hordeolum, no lid scars.  The diagnoses were 
history of chalazion, left eye - no recurrence or other 
sequelae; vision loss, both eyes - no organic etiology found; 
normal ocular examination.  The examiner commented that there 
was no evidence of abnormal sequelae due to chalazion of the 
left eye found and there was no explanation for the marked 
loss of visual acuity.  The examiner noted that objective 
findings suggested that the veteran's visual acuity was 
significantly better than that which was stated subjectively 
by the veteran.  The examiner stated that central nervous 
system visual pathway dysfunction cannot be completely ruled 
out.  

The veteran had another VA eye examination in October 2004.  
The examination showed that the lids, lashes, and lacrimal 
apparatus were within normal limits.  The diagnoses were loss 
of vision, both eyes, etiology undetermined, possibly 
nonorganic.  The examiner commented that the complete eye 
examination revealed no specific organic cause for the loss 
of vision.  

The evidence has manifested that the veteran's left eye 
disorder does not meet the criteria for a compensable rating 
under Diagnostic Code 6015.  The medical evidence did not 
demonstrate that the veteran had new benign growths impairing 
his vision, or residuals of healed growths.  Both VA 
examinations indicated that there were no new growths and the 
October 2002 VA examination found a history of left eye 
chalazion with no recurrence or other sequelae.  The October 
2004 VA examination showed that lids, lashes and lacrimal 
apparatus were within normal limits.  Both examinations noted 
that the etiology for loss of vision was undetermined.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all 3 issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


